Exhibit 10.1
Execution Version
FOURTH AMENDMENT
TO
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of June 16, 2011
among
OASIS PETROLEUM NORTH AMERICA LLC,
as Borrower,
THE GUARANTORS PARTY HERETO,
BNP PARIBAS
as Administrative Agent,
and
THE LENDERS PARTY HERETO

 



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”) dated as of June 16, 2011, among OASIS PETROLEUM NORTH
AMERICA LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors party hereto (the “Guarantors” and collectively with the Borrower,
the “Obligors”); each of the lenders party to the Credit Agreement referred to
below (collectively, the “Lenders”); and BNP PARIBAS, as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).
R E C I T A L S
     A. The Parents, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Amended and Restated Credit Agreement dated as of
February 26, 2010, as amended by that certain First Amendment to Amended and
Restated Credit Agreement and Consent dated as of June 3, 2010, that certain
Second Amendment to Amended and Restated Credit Agreement dated as of August 11,
2010 and that certain Third Amendment to Amended and Restated Credit Agreement
and Limited Waiver dated as of January 21, 2011 (as may be further amended, the
“Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.
     B. The Borrower, the Guarantors, the Administrative Agent and the requisite
Lenders have agreed to amend certain provisions of the Credit Agreement.
     C. NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Fourth Amendment. Unless otherwise indicated, all section
references in this Fourth Amendment refer to sections of the Credit Agreement.
Section 2. Amendments to Credit Agreement.
     2.1 Amendment to Section 9.18(a). Section 9.18(a) is hereby amended in its
entirety to read as follows:
(a) The Parent and the Borrower will not, and will not permit any Subsidiary to,
enter into any Swap Agreements with any Person other than (i) Swap Agreements in
respect of commodities (A) with an Approved Counterparty and (B) the notional
volumes for which (when aggregated with other commodity Swap Agreements then in
effect other than basis differential swaps on volumes already hedged pursuant to
other Swap Agreements) do not exceed, as of the date such Swap Agreement is
executed, (I) for the period from 1 to 24 months after the date of execution of
such Swap Agreement, 100% of the Current Production for each month during the
period during which such Swap Agreement is in effect for

1



--------------------------------------------------------------------------------



 



each of crude oil and natural gas, calculated separately, (II) for the period
from 25 to 36 months after such date of execution, 75% of the Current Production
for each month during the period during which such Swap Agreement is in effect
for each of crude oil and natural gas, calculated separately, and (III) for the
period from 37 to 60 months after such date of execution, 50% of the Current
Production for each month during the period during which such Swap Agreement is
in effect for each of crude oil and natural gas, calculated separately;
provided, that the Borrower may purchase puts and floors the notional volumes
for which exceed the foregoing percentage limitations (but which do not cause
all notional volumes hedged to exceed 100% of the Current Production for any
period beyond the last day of the second calendar year following the calendar
year in which such puts and/or floors are purchased), and (ii) Swap Agreements
in respect of interest rates with an Approved Counterparty, as follows: (A) Swap
Agreements effectively converting interest rates from fixed to floating, the
notional amounts of which (when aggregated with all other Swap Agreements of the
Borrower and its Subsidiaries then in effect effectively converting interest
rates from fixed to floating) do not exceed 50% of the then outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a fixed rate and (B) Swap Agreements effectively converting interest rates
from floating to fixed, the notional amounts of which (when aggregated with all
other Swap Agreements of the Borrower and its Subsidiaries then in effect
effectively converting interest rates from floating to fixed) do not exceed 75%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a floating rate. In no event shall any Swap
Agreement contain any requirement, agreement or covenant for the Borrower or any
Subsidiary to post collateral or margin to secure their obligations under such
Swap Agreement or to cover market exposures and in no event shall (y) any Swap
Agreements in respect of interest rates have a term beyond 48 months from the
date of execution thereof or (z) any Swap Agreements in respect of commodities
have a term beyond 60 months from the date of execution thereof.
Section 3. Conditions Precedent. This Fourth Amendment shall become effective as
of the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement):
     3.1 The Administrative Agent shall have received from each the Majority
Lenders, each Guarantor and the Borrower, counterparts (in such number as may be
requested by the Administrative Agent) of this Fourth Amendment signed on behalf
of such Person.
     3.2 The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the date hereof.
     3.3 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Fourth Amendment.
     3.4 The Administrative Agent shall have received such other documents as
the Administrative Agent or its special counsel may reasonably require.





--------------------------------------------------------------------------------



 



     The Administrative Agent is hereby authorized and directed to declare this
Fourth Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
Section 4. Miscellaneous.
     4.1 Confirmation. The provisions of the Credit Agreement, as amended by
this Fourth Amendment, shall remain in full force and effect following the
effectiveness of this Fourth Amendment.
     4.2 No Waiver. Neither the execution by the Administrative Agent or the
Lenders of this Fourth Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of this Fourth Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents. Similarly,
nothing contained in this Fourth Amendment shall directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) except as expressly provided herein, amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument. Each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any
other word or words of similar import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference in any other Loan
Document to the Credit Agreement or any word or words of similar import shall be
and mean a reference to the Credit Agreement as amended hereby.
     4.3 Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby (a) acknowledges the terms of this Fourth Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this Fourth Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
     4.4 Counterparts. This Fourth Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together

 



--------------------------------------------------------------------------------



 



shall be deemed to constitute one and the same instrument. Delivery of this
Fourth Amendment by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.
     4.5 No Oral Agreement. This Fourth Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.
     4.6 GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     4.7 Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Fourth Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
     4.8 Severability. Any provision of this Fourth Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     4.9 Successors and Assigns. This Fourth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
[SIGNATURES BEGIN NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be duly executed as of the date first written above.

          BORROWER: OASIS PETROLEUM NORTH AMERICA LLC
      By:   /s/ Thomas B. Nusz         Thomas B. Nusz        President & Chief
Executive Officer      GUARANTORS: OASIS PETROLEUM LLC
      By:   /s/ Thomas B. Nusz         Thomas B. Nusz        President & Chief
Executive Officer        OASIS PETROLEUM INC.
      By:   /s/ Thomas B. Nusz         Thomas B. Nusz        President & Chief
Executive Officer     

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT AND LENDER: BNP PARIBAS
      By:   /s/ Edwark Pak         Name:   Edward Pak        Title:   Director 
          By:   /s/ Courtney Kubesch         Name:   Courtney Kubesch       
Title:   Vice President      LENDERS: JPMORGAN CHASE BANK, N.A.
      By:   /s/ Michael Kamauf         Name:   Michael Kamauf        Title:  
Authorized Officer        UBS LOAN FINANCE, LLC
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services US            By:   /s/ Irja R.
Otsa         Name:   Irja R. Otsa        Title:   Associate Director Banking
Products Services US        WELLS FARGO BANK, N.A.
      By:   /s/ Doug McDowell         Name:   Doug McDowell        Title:  
Director        THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ Mark Lumpkin, Jr.         Name:   Mark Lumpkin, Jr.       
Title:   Authorised Signatory     

Signature Page to Fourth Amendment to Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)

 